DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

New Examiner and New Grounds for Rejection
The current application is being examined by a new Examiner. Upon review of the application, it has been determined that the claimed invention is not in condition for allowance for the reasons outlined below.

Claims 1, 8, 9, 15 and 17-19 are pending and under examination. Claims 2-7, 10-14, 16 and 20-31 are cancelled.

Priority
	Acknowledgement is made of the present application as a continuation-in-part of U.S. Patent Application No. 13/663,352, filed October 29, 2012, now abandoned, which is a continuation of U.S. Patent Application No. 11/122,788, filed May 4, 2005, now abandoned, which is a continuation-in-part of U.S. Patent Application No. 10/700,838, filed November 3, 2003, now abandoned.

Requirement for Restriction/Election
Applicant’s original election without traverse of (i) hydrogenated castor oil ethoxylates as the single disclosed species of fatty acid derivative release modulator, and stearic acid as the single disclosed species of hydrogenated castor oil ethoxylate thereof, (ii) esters of glycerol as the single disclosed species of first solubilizer, and glycerol monolinoleate as the single disclosed species of glycerol ester thereof, and (iii) hydrogenated castor oil as the single disclosed species of second solubilizer that is a triglyceride, as stated in the replies filed January 29, 2021 and February 8, 2021, is acknowledged. However, as stated at p.2 of the May 19, 2021 non-final Office Action, the required elections of fatty acid derivative release modulator, first solubilizer, and second solubilizer were each hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Maintained, slightly modified due to amendment
Claims 1, 8-9, 15 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacy et al. (WO 95/24893 A1; 1995) in view of van der Vies (U.S. Patent No. 4,220,599; 1980).

Claimed invention
Claim 1 is drawn to an oral composition comprising:
0.75-24% w/w solubilized testosterone undecanoate;
5-30% w/w release modulator such as a fatty acid derivative selected from the group consisting of polyoxyethylene sorbitan fatty acid esters, hydrogenated castor oil ethoxylates, PEG mono- and di-esters of palmitic and stearic acids, fatty acid ethoxylates, and combinations thereof; 
30-89.25% w/w first solubilizer selected from the group consisting of fatty acids (e.g., oleic acid), esters of glycerol, and polyglycerized fatty acids; and
5-64.25% w/w second solubilizer which is a triglyceride of hydrogenated castor oil.

Prior art
Lacy et al. teaches an oral drug delivery system for the administration of hydrophobic drugs that improves the bioavailability of the drug (p.1, l.1-4). Lacy et al. discloses that the drug delivery system is a pharmaceutical composition that comprises: 
(a) a hydrophobic drug, and 
(b) a drug carrier system, wherein the carrier system comprises: 
(i) a digestible oil; and 
(ii) a pharmaceutically acceptable surfactant for dispersing the oil in vivo upon administration, wherein the surfactant comprises: 
(i) a hydrophilic surfactant component that substantially inhibits the in vivo lipolysis of the digestible oil, and 
(ii) a lipophilic surfactant component capable of at least substantially reducing said inhibitor effect of said hydrophilic surfactant component.
See p.7, l.7 to p.8, l.3.

Lacy et al. teaches that the digestible oil is preferably a complete or partial ester of medium chain (C8-C12) or long chain (C14-C22) fatty acids with low molecular weight mono-, di- or polyhydric alcohols, as these are readily digestible and safe for human consumption (p.17, l.24-29). Lacy et al. describes preferred digestible oils, which include vegetable oils, e.g., corn, soyabean, safflowerseed, olive, coconut, etc., (p.18, l.5-22).
Lacy et al. teaches that any pharmaceutically acceptable hydrophilic surfactant may be used (i.e., one having an HLB value >10), including castor oil or hydrogenated castor oil ethoxylates (HLB>10), such as, e.g., polyoxyethylene (40) hydrogenated castor oil (CREMOPHOR RH40) (p.13, l.25-p.15, l.14), where the most preferred hydrophilic surfactant is CREMOPHOR RH40 (p.15, l.15-16).
Lacy et al. teaches that the lipophilic surfactant may be a fatty acid, e.g., oleic acid, linoleic acid, linolenic acid, etc., where the most preferred fatty acid is oleic acid (p.9, l.1-p.11, l.11, particularly p.9, l.7-10). Lacy et al. teaches that, of the lipophilic surfactants disclosed, it is particularly preferred to use a fatty acid, of which oleic acid is disclosed as the most preferred fatty acid to be used (p.12, l.10-13; also, p.9, l.7-10).
Lacy et al. teaches that the relative amounts by weight of the total composition are preferably (a) 10-90% w/w digestible oil, (b) 10-60% w/w hydrophilic surfactant, and (c) 5-60% w/w lipophilic surfactant; more preferably (a) 20-60% w/w digestible oil, (b) 25-50% w/w hydrophilic surfactant and (c) 10-45% w/w lipophilic surfactant; and most preferably (a) 25-45% w/w digestible oil, (b) 30-45% w/w hydrophilic surfactant and (c) 20-40% w/w lipophilic surfactant (p.20, l.8-25).
Lacy et al. teaches that the hydrophobic drug may be a sex hormone, such as, e.g., testosterone, methyltestosterone, progesterone, etc. (p.25, l.13-17). Lacy et al. teaches that the concentration of drug in the formulation will be that which is required to provide the desired therapeutic effect, but is generally 0.1-50% w/w of the composition (p.25, l.25-29).
Lacy et al. further teaches that the use of a hydrophilic solvent may be helpful to achieve homogeneity and prevent phase separation between the components (p.28, l.3-7) and that the preferred solvent to be used is ethanol (p.28, l.9-10). Lacy et al. also discloses that the composition is suitable for oral administration and is preferably filled into a hard or soft gelatin capsule (p.28, l.26-33).

Lacy et al. does not expressly teach that the drug is testosterone undecanoate, or the precisely claimed ranges.

However, van der Vies teaches that testosterone esters are androgenic substances commonly used in medicine for the treatment of men with insufficiency of endogenous androgens, e.g., impotence, benign prostatic hypertrophy, etc. (col.1, l.15-21). van der Vies teaches that the ester form of testosterone is used to create a depot-effect and to prevent the quick metabolic decomposition of testosterone and that the androgenic activity is only revealed in the body after the ester group is hydrolytically split off (col.1, l.21 -26). van der Vies describes various esters of testosterone that were known, including esters of pelargonic acid, capric acid, undecanoic acid (i.e., testosterone undecanoate as provided for in instant claim 2), lauric acid, tridecanoic acid, etc. (col.2, l.3-17), and further teaches that such esters exhibit stronger oral androgenic activity when combined with a nonsteroidal lipoid (e.g., vegetable oils, fatty acids, etc.; col.1, l.45-50, col.2, l.61-col.3, l.2) as compared to testosterone per se, which shows only very little activity when administered orally (col.1, l.37-38).

A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in using a testosterone ester in the composition of Lacy et al. because Lacy et al. generally teaches the beneficial inclusion of testosterone into the disclosed drug delivery system and van der Vies teaches that esters of testosterone were known to provide the effects of testosterone without the pharmacologic disadvantage of rapid metabolic decomposition. The skilled artisan would have been further motivated to employ a testosterone ester such as, e.g., esters of pelargonic acid, capric acid, undecanoic acid (i.e., testosterone undecanoate as provided for in instant claim 2), lauric acid, or tridecanoic acid, in the composition of Lacy et al. because van der Vies teaches that testosterone esters exhibited stronger oral androgenic activity than testosterone per se when combined with non-steroidal lipoid compounds (e.g., fatty acids, vegetable oils, etc.), which are clearly contained within the carrier system of Lacy et al. In view of these facts, the skilled artisan would have reasonably inferred that a testosterone ester would have provided an enhancement of oral androgenic activity when used in the lipid carrier system of Lacy et al. than testosterone per se. It would, therefore, have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the composition of Lacy et al. to incorporate a testosterone ester as disclosed by van der Vies instead of testosterone per se as disclosed in Lacy et al.
The teachings in Lacy et al. provide for ranges of the active components that clearly circumscribe and/or overlap the ranges instantly claimed; hydrophilic surfactant is equivalent to Applicant’s instantly claimed "release modulator” (i.e., castor oil or polyoxyl 40 hydrogenated castor oil); and the lipophilic surfactant is equivalent to Applicant’s instantly claimed “first solubilizer” (i.e., oleic acid). 
Taking such facts into account, Lacy et al. provides for:
(i) preferably 10-90% (w/w) digestible oil (i.e., “second solubilizer”), 10-60% (w/w) hydrophilic surfactant (i.e., “release modulator”), and 5-60% (w/w) lipophilic surfactant (i.e., "first solubilizer") (p.20, l.8-25);
(ii) more preferably 20-60% (w/w) digestible oil (i.e., “second solubilizer”), 25-50% (w/w) hydrophilic surfactant (i.e., “release modulator”) and 10-45% (w/w) lipophilic surfactant (i.e., "first solubilizer") (p.20, l.8-25);
(iii) most preferably 25-45% (w/w) digestible oil (i.e., “second solubilizer”), 30-45% (w/w) hydrophilic surfactant (i.e., “release modulator”) and 20-40% (w/w) lipophilic surfactant (i.e., "first solubilizer") (p.20, l.8-25); and
(iv) drug in an amount of 0.1-50% (w/w) (p.25, l.25-29).

Such teachings clearly overlap or lie inside the instantly claimed ranges of:
(a) testosterone undecanoate “from about 0.75 w/w to about 24% w/w”;
(b) release modulator "from about 5% to about 30% w/w";
(c) first solubilizer “from about 30% to about 89.25% w/w”;
(d) second solubilizer “from about 5% to about 64.25% w/w".
Thus, Lacy et al. clearly teaches the use of the disclosed components in amounts that clearly meet and/or circumscribe the ranges specifically recited in the present claims. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie cases of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... "[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)."
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made.


Response to arguments
Applicant argues that due to the cancellation of Claim 20, then the scope of the claimed invention requires the presence of castor oil. This is not persuasive because the primary reference teaches castor oil including hydrogenated forms thereof. See (p.13, l.25-p.15, l.14). 
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS E SIMMONS/            Examiner, Art Unit 1629       
/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629